FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 RIGOBERTO AGUILAR-TURCIOS,                  No. 06-73451
                      Petitioner,
                                             Agency No.
                   v.                       A045-301-132

 ERIC H. HOLDER, JR., Attorney
 General,                                       ORDER
                         Respondent.


                 Filed September 10, 2013

       Before: William A. Fletcher, Richard A. Paez,
             and Jay S. Bybee, Circuit Judges.


                          ORDER

    The opinion filed on August 15, 2012, and reported at
Aguilar-Turcios v. Holder, 691 F.3d 1025 (9th Cir. 2012), is
withdrawn. The opinion shall not be cited as precedent by or
to any court of the Ninth Circuit. A new opinion will be filed
in due course. As the court’s opinion is withdrawn, the
government’s petition for rehearing is moot.